       Case 5:18-cv-01400-EJD Document 23 Filed 10/09/18 Page 1 of 2




 1   Ford & Harrison LLP
     Ross A. Boughton (SBN 241119)
 2   rboughton@fordharrison.com
     Timothy L. Reed (SBN 258034)
 3   treed@fordharrison.com
     505 Montgomery Street, Suite 1001
 4   San Francisco, California 94111
     Telephone: (415) 852-6900
 5   Facsimile: (415) 852-6901
 6   Attorneys for Defendant
     GLOBAL CONNECTIONS TO EMPLOYMENT,
 7   INC.
 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10

11
     UCHENNA FAUMUINA-EZE,                        CASE NO. 5:18-cv-01400-EJD
12
                        Plaintiff,                JOINT CASE MANAGEMENT
13                                                STATEMENT AND [PROPOSED] ORDER
           vs.
14                                                The Hon. Edward J. Davila
     GLOBAL CONNECTIONS TO
15   EMPLOYMENT, INC., a Corporation doing        Date:   October 11, 2018
     business in California and Does 1-20,        Time:   10:00 a.m.
16   inclusive,                                   Crtrm.: 4, 5th Floor
17                      Defendants                Action Filed:       January 30, 2018
                                                  Action Removed:     March 2, 2018
18                                                Trial Date:         June 18, 2019
19

20

21

22

23

24

25

26

27

28                                            1                        Case No. 5:18-cv-01400-EJD
                               JOINT CASE MANAGEMENT STATEMENT
         Case 5:18-cv-01400-EJD Document 23 Filed 10/09/18 Page 2 of 2



            Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 16-9, plaintiff Uchenna
 1
     Faumuina-Eze ("Plaintiff") and defendant Global Connections to Employment, Inc. ("Defendant")
 2
     (Plaintiff and Defendant are hereinafter referred to as the "Parties") hereby submit the following
 3
     Joint Case Management Conference Statement:
 4
     Case Update And Settlement:
 5
            The Parties attended mediation on August 24, 2018 and were able to resolve the matter.
 6
     The Parties will submit a Stipulation to Dismiss pursuant to Federal Rules of Civil Procedure
 7
     41(a)(1) to dismiss the case.
 8
            Accordingly, in the interests of judicial economy, the Parties respectfully request that the
 9
     Case Management Conference be continued for approximately thirty (30) days to finalize the
10
     dismissal of this action.
11

12

13 Dated: October 9, 2018                      LAW OFFICES OF JOHN F. KLOPFENSTEIN
14

15
                                               By           /s/ John Klopfenstein
16                                                        John F. Klopfenstein
17                                                        Attorney for Plaintiff
                                                          UCHENNA FAUMUINA-EZE
18

19 Dated: October 9, 2018                      FORD & HARRISON LLP
20

21
                                               By           /s/ Ross Boughton
22                                                        Ross A. Boughton
                                                          Timothy L. Reed
23                                                        Attorneys for Defendant
                                                          GLOBAL CONNECTIONS TO
24                                                        EMPLOYMENT, INC.
25

26

27

28
                                                      2                          Case No. 5:18-cv-01400-EJD
                                     JOINT CASE MANAGEMENT STATEMENT
